UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1107


GREENWICH INSURANCE COMPANY,

                Plaintiff – Appellee,

          v.

MEDICAL MUTUAL INSURANCE COMPANY OF NORTH CAROLINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-cv-00295-D)


Submitted:   May 31, 2016                 Decided:    July 14, 2016


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R.   Steven  DeGeorge,   ROBINSON,  BRADSHAW   &  HINSON, P.A.,
Charlotte, North Carolina, for Appellant. Daniel J. Standish,
Gary P. Seligman, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Medical Mutual Insurance Company (“MMI”) appeals from the

district court’s order granting summary judgment for Greenwich

Insurance Company on Greenwich’s complaint seeking a declaratory

judgment that it had no duty to defend MMI in an underlying suit

against MMI pursuant to an insurance policy Greenwich issued to

MMI.     We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order and deny MMI’s

motion    to   attach   court   documents   filed   by   Greenwich   in   an

unrelated case to its opening brief.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2